\o$tihd\ (void
                                             No. 12,810


R. WAYNE JOHNSONt                                 §            IN THE DISTRICT COURT




                                                  ct6toee0nn
                Plaintiff,


V.                                                             Gl
                                                               GELLESPIE COUNTY, TEXAS


ELROY GARCIA AND                                  §
JAMES ALLISON
                Defendants.                       §            216*
                                                               21   JUDICIAL DISTRICT


                                     ORDER OF DISMISSAL


          On this day, the Court finds Plaintiff R. Wayne Johnson failed, within ten days of the

riling of Notice that Plaintiff is a Vexatious Litigant (filed September 7, 2011), to obtain an

Order from a local administrative judge, pursuant to § 11.102 of the Texas Civil Practice and

Remedies Code, permitting the filing of this lawsuit.

                                      tbaUPlaintiffltake notbingJ>v this suit and that this case is

DISMISSED WITH PREJUDICE.              This is a final order that disposes of this entire case.   All

relief not specifically granted is denied.

          The Court also finds that Plaintiff is in violation of Court Orders requiring that he pay

sanctions in the amount of $400.00 to the Texas Attorney General's Office as a prerequisite to

filing.   Thus, it is FURTHER ORDERED that Plaintiff is held in CONTEMPT OF COURT

pursuant to Texas Civil Practice and Remedies Code § 11.101(b) and shall be subject to the

following penalty:                                                      I HEREBY CERTIF
                                                                        AND CORRECT COPY CF THE ORIGINAL

          SIGNED on           0dL.ll            2011.
                                                                        RECORD OM RLEINTHiSQFreg,
sk/"a.d ho I C
                            A/A/Q £(£M


■ 1   "   JTT




(Aim

                /a/ wi/^n
MLUar\
^^. '" m
                  1
      12 AM 11:1,5 ~




i\j
Q
in
W


0




                       -..




                               rr




fc
                             m .:■■
    PB'V"
\    WOT,'


      IMSTITUiCoNS DIVISION